Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Interview
Applicant's request for reconsideration of the finality of the rejection of the last Office action submitted August 16th, 2021 is persuasive for the claim set relating to claim 5. Therefore, the finality of the last office action is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105), Kolder (US Patent No. 2017122987), Huang (US Publication No. 20160116228), and Nelson (US Publication No. 20080229763).
Regarding Claim 5, Matsunaga teaches a heat exchanger (Figure 6, paragraph 0002) comprising: an outer box (10, annotated Figure 6) that partitions a first passageway (annotated Figure 6, internal space of case}, through which a first fluid circulates (abstract, heating gas, paragraph 0002), by using a tube shaped peripheral 
(4, internal space of pipe, annotated Figure 6} through which a second fluid circulates (paragraph 0048}, the heat exchanging body (11, 12, annotated Figure 6) performs heat exchange between the first fluid and the second fluid (paragraph 0002 and 0067): a supply pipe (11a, annotated Figure 6} that protrudes from the heat exchanging body (11, 12, annotated Figure 6) through the first sidewall (annotated Figure 6) and supplies the second fluid to the second passageway (4, internal space of pipe, paragraph 0067); a discharge pipe (11b, annotated Figure 6) that protrudes from the heat exchanging body (11, 12, annotated Figure 6) through the first sidewall (annotated Figure 6) and discharges the second fluid from the second passageway (4, internal space of pipe); a plurality of insertion holes formed such that they pass through the first sidewall in a first direction (annotated Figure 6, pipes extend through case), and through which the supply pipe (11a, annotated Figure 6) and the discharge pipe (11b, annotated Figure 6) protrude to the outside of the outer box (10, annotated Figure 6): wherein: the peripheral wall (10) includes a second sidewall (annotated Figure 6) that opposes the first sidewall in the first direction (annotated Figure 6), outer box (10) has an insertion opening (annotated Figure 6), in which one end side of the peripheral wall is open (annotated Figure 6).
	However, although Matsunaga does teach elastic seals (paragraph 0052), Matsunaga does not expressly teach elastic seal members provided between the first 
Kalbacher teaches elastic seal members (5} provided between the first sidewall (12) and the heat exchanging body {2} and that block leakage paths extending from the first passageway to the outside of the outer box (1, paragraph 0028, abstract, paragraph 0008) via the insertion holes (10) so that the seals are situated in each case only in contact with one heat-exchanging medium, for which reason their efficiency is improved (paragraph 0008).

Kolder teaches and the at least one biasing member (18) is disposed between the second sidewall (annotated Figure 1) and the heat exchanging body (3) and exerts the biasing force that presses the heat exchanging body toward the first sidewall (see machine translation); the at least one biasing member (18) is configured to be inserted through the insertion opening (annotated Figure 1) to guarantee the effects of the seal (see machine translation).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and the at least one biasing member is disposed between the second sidewall and the heat exchanging body and exerts the biasing force that presses the heat exchanging body toward the first sidewall; the at least one biasing member is configured to be inserted through the insertion opening in view of the teachings of Kolder to guarantee the effects of the seal.
Huang teaches the heat exchanging body (56), the supply pipe (562a), and the discharge pipe

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings to include the heat exchanging body, the supply pipe, and the discharge pipe are configured to be housed, by being inserted through the insertion opening and into the first passageway of the outer box in view of the teachings of Huang to allow a user to clean the tubes after the case is removed.
	Nelson teaches the at least one biasing member comprises: a plate shaped member (Figure 6), which makes contact with one of the second sidewall (Figure 6, paragraph 0029: and preferably to either the casing 12, or the outside surface which defines, at least in part, vacant space 13) and the heat exchanging body (Figure 6, paragraph 0029), and a leaf spring (33) that is affixed to the plate shaped member (12) and makes contact, in an elastically deformed state, with the other of the second sidewall and the heat exchanging body (Figure 6, paragraph 0029, 21): and the leaf spring (33) is bent or curved such that an intermediate area in the second direction bulges toward the other of the second sidewall and the heat exchanging body (Figure 6, 21) to accommodate expansion and contraction of the heating element relative to the vacant space (paragraph 0012).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the at least one biasing member comprises: a plate shaped member, which makes contact with one of the second sidewall and the heat exchanging body, and a leaf spring 
Regarding claim 22, as applied to claim 5, the combined teachings teach the invention as described above and further teach wherein: the heat exchanger is for a hot water heater (Figure 6, paragraph 0002), the first fluid is a combustion exhaust gas (abstract, heating gas, paragraph 0002), and the second fluid is water (paragraph 0048).
Claim 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105), Kolder (US Patent No. 2017122987), Huang (US Publication No. 20160116228), and Nelson (US Publication No. 20080229763) as applied to claim 5 in further view of Wu (US Publication No. 20050204713).
Regarding Claim 7, the combined teachings teach the invention as described above and further teach wherein the leaf spring (Nelson: 33) is affixed to the plate 
Wu teaches the technique of a leaf spring (76) attached on only one end (Figure 2, end of leaf spring attached to frame 66) for loading or shifting individual air conditioning elements or collectors, in singular or modular form, within the duct (paragraph 0111).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings to include the technique of a leaf spring attached on only one end in view of the teachings of Wu for loading or shifting individual air conditioning elements or collectors, in singular or modular form, within the duct, thereby teaching the claimed limitation: on only the end part located on the side opposite the insertion opening in the second direction.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105), Kolder (US Patent No. 2017122987), Huang (US Publication No. 20160116228), and Nelson (US Publication No. 20080229763) as applied to claim 5 in further view of Shinya (US Publication No. 20130264037).
Regarding Claim 6, the combined teachings teach the invention as described above and further teach the leaf spring {claim 5, Nelson: 33) makes contact with the second sidewall (claim 5, Nelson: Figure 6, paragraph 0029: and preferably to either the casing 12, or the outside surface which defines, at least in part, vacant space 73) but do not expressly teach the plate shaped member has a plurality of protruding parts that protrude toward the first sidewall and make contact with the heat exchanging body and 
Shinya teaches the technique of adding protrusions in a wall (144, 131) to fix pipes in a casing stably and to reduce vibration (paragraph 0053).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the plate of the combined teachings to include the technique of adding protrusions in a wail in view of the teachings of Shinya to fix pipes in a casing stably and to reduce vibration, thereby meeting the claimed limitations: the plate shaped member has a plurality of protruding parts that protrude toward the first sidewall and make contact with the heat exchanging body and the insertion holes respectively overlap the corresponding protruding parts as viewed along the first direction.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105), Kolder (US Patent No. 2017122987), Huang (US Publication No. 20160116228), and Nelson (US Publication No. 20080229763) and Shinya (US Publication No. 20130264037) as applied to claim 6 in further view of Wu (US Publication No. 20050204713).
Regarding Claim 8, the combined teachings teach the invention as described above and further teach wherein the leaf spring (Nelson: 33) is affixed to the plate shaped member (Nelson: 12) but do not expressly teach on only the end part located on the side opposite the insertion opening in the second direction.

Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the technique of a leaf spring attached on only one end in view of the teachings of Wu for loading or shifting individual air conditioning elements or collectors, in singular or modular form, within the duct.
Claim 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105) and Kolder (US Patent No. 2017122987).
Regarding claim 1, Matsunaga teaches a heat exchanger for a water heater (Figure 6, paragraph 0002) comprising: an outer box (10, annotated Figure 6) that partitions a first passageway (annotated Figure 6, internal space of case), through which a combustion exhaust gas (abstract, heating gas, paragraph 0002), by using a tube shaped peripheral wall (casing, annotated Figure 6) comprising a first sidewall (annotated Figure 6); a heat exchanging body (11, 12, annotated Figure 6) housed inside the first passageway (internal space of case, annotated Figure 6) of the outer box (10, annotated Figure 6) and defining a second passageway (4, internal space of pipe, annotated Figure 6) through which water circulates (paragraph 0048), the heat exchanging body (11, 12, annotated Figure 6) performs heat exchange between the combustion exhaust gas and the water (paragraph 0002 and paragraph 0067); a supply pipe (11a, annotated Figure 6) that protrudes from the heat water to the second passageway (4, internal space of pipe, paragraph 0067); a discharge pipe (11b, annotated Figure 6) that protrudes from the heat exchanging body (11,12, annotated Figure 6) through the first sidewall (annotated Figure 6) and discharges the water from the second passageway (4, internal space of pipe); a plurality of insertion holes formed such that they pass through the first sidewall in a first direction (annotated Figure 6, pipes extend through case), and through which the supply pipe (11a, annotated Figure 6) and the discharge pipe (11b, annotated Figure 6) protrude to the outside of the outer box (10, annotated Figure 6).
However, although Matsunaga teaches seals (paragraph 0052), Matsunaga does not expressly teach elastic seal members provided between the first sidewall and the heat exchanging body and that block leakage paths extending from the first passageway to the outside of the outer box via the insertion holes; and at least one resilient biasing member in a space between the outer box and the heat exchanger that causes the elastic seal members to undergo compressive deformation by exerting a resilient biasing force on the elastic seal members in a direction that is parallel to the first direction.


[AltContent: textbox (Matsunaga: Figure 6)]
    PNG
    media_image1.png
    675
    865
    media_image1.png
    Greyscale

Kalbacher teaches elastic seal members (5) provided between the first sidewall (12) and the heat exchanging body (2) and that block leakage paths extending from the first passageway to the outside of the outer box (1, paragraph 0028, abstract, paragraph 0008) via the insertion holes (10) so that the seals are situated in each case only in contact with one heat-exchanging medium, for which reason their efficiency is improved (paragraph 0008).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the heat exchanger of Matsunaga to include elastic seal members provided between the first sidewall and the heat exchanging body and that block leakage paths extending from the first passageway to the outside of the outer box via the insertion holes in view of the teachings of Kalbacher so that the seals are situated in each case 

[AltContent: textbox (Kalbacher: Figure 1)]
    PNG
    media_image2.png
    414
    446
    media_image2.png
    Greyscale



Kolder teaches and at least one resilient biasing member (18) in a space between the outer box and the heat exchanger (Figure 1) that causes the elastic seal members to undergo compressive deformation by exerting a resilient biasing force on the elastic seal members in a direction that is parallel to the first direction (see machine translation: In order to compensate for manufacturing errors in the manufacture of the plate stack 3, a first positioning means 18 is arranged between the base part of the housing 8 and the second end plate 5. Said positioning means 18, for example made of plastic, are compressed during assembly and provide sufficient pressure between the first end plate 4 and the cover 13, thereby effecting the effects of the first seals 16. Is guaranteed) to guarantee the effects of the seal (see machine translation).
resilient biasing member in a space between the outer box and the heat exchanger that causes the elastic seal members (16) to undergo compressive deformation by exerting a resilient biasing force on the elastic seal members in a direction that is parallel to the first direction in view of the teachings of Kolder to guarantee the effects of the seal.
For clarity, the combined teachings teach the structure of the claimed invention except the biasing member. Kolder teaches a heat exchanging device that experiences issues of manufacturing tolerances and the use of a biasing member to compress a biasing member during assembly to provide pressure sufficient enough to guarantee the sealing of the seals. Thus, the manner of enhancing a heat exchanger was made part of the ordinary capabilities in the art based upon the teaching of such improvement in Kolder. Although the heat exchanger is used in turbochargers, it solves the same problem. Accordingly, one of ordinary skill in the art would have been capable of applying the known improvement technique in the same manner to the combined teachings to yield the predictable result of exerting a resilient biasing force on the elastic seal members.
Regarding Claim 3, as applied to Claim 1, the combined teachings teach the invention as described above and further teach the peripheral wall (Matsunaga: 10) includes a second sidewall (Matsunaga: annotated Figure 6) that opposes the first sidewall in the first direction (Matsunaga: annotated Figure 6).
resilient biasing member is disposed between the second sidewall and the heat exchanging body and exerts the biasing force that presses the heat exchanging body toward the first sidewall.
Kolder further teaches and the at least one resilient biasing member (18) is disposed between the second sidewall (annotated Figure 1) and the heat exchanging body (3) and exerts the biasing force that presses the heat exchanging body toward the first sidewall (see machine translation) to guarantee the effects of the seal (see machine translation).
[AltContent: textbox (Kolder: Figure 1)]
    PNG
    media_image3.png
    615
    396
    media_image3.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to include and the at least one resilient biasing .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105) and Kolder (US Patent No. 2017122987) as applied to Claim 3 and in further view of Huang (US Publication No. 20160116228).
Regarding Claim 4, the combined teachings teach the invention as described above and further teach the outer box (Matsunaga: 10) has an insertion opening (Matsunaga: annotated Figure 6), in which one end side of the peripheral wall is open (Matsunaga: annotated Figure 6) but do not expressly teach the heat exchanging body, the supply pipe, and the discharge pipe are configured to be housed, by being inserted through the insertion opening and into the first passageway of the outer box; and the at least one resilient biasing member is configured to be inserted through the insertion opening.
Huang teaches the heat exchanging body (56), the supply pipe (562a), and the discharge pipe (564a) are configured to be housed (Figure 3), by being inserted through the insertion opening (Figure 3) and into the first passageway of the outer box (36) to allow a user to clean the tubes after the case is removed (paragraph 0029).
[AltContent: textbox (Huang: Figure 3)]
    PNG
    media_image4.png
    665
    420
    media_image4.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the combined teachings to include the heat exchanging body, the supply pipe, and the discharge pipe are configured to be housed, by being inserted through the insertion opening and into the first passageway of the outer box in view of the teachings of Huang to allow a user to clean the tubes after the case is removed.
Kolder further teaches and the at least one resilient biasing member (18) is configured to be inserted through the insertion opening (annotated Figure 1) to guarantee the effects of the seal (see machine translation).
resilient biasing member is configured to be inserted through the insertion opening in view of the further teachings to guarantee the effects of the seal.
For clarity, Kolder teaches that a resilient biasing member is inserted through an insertion opening even though it is in a different orientation than the claimed invention. However, given the orientation of the combined teachings it would be obvious to a person having ordinary skill in the art that the orientation of the Kolder would still yield the predictable result of and the at least one resilient biasing member is configured to be inserted through the insertion opening.
Claim 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105) and Larsson (US Publication No. 20160313073).
Regarding Claim 1, Matsunaga teaches a heat exchanger for a water heater (Figure 6, paragraph 0002) comprising: an outer box (10, annotated Figure 6) that partitions a first passageway (annotated Figure 6, internal space of case), through which a combustion exhaust gas (abstract, heating gas, paragraph 0002), by using a tube shaped peripheral wall (casing, annotated Figure 6) comprising a first sidewall (annotated Figure 6); a heat exchanging body (11, 12, annotated Figure 6) housed inside the first passageway (internal space of case, annotated Figure 6) of the outer box (10, annotated Figure 6) and defining a second passageway (4, internal space of pipe, annotated Figure 6) through which water circulates (paragraph 0048), the heat exchanging body (11, 12, annotated Figure 6) performs combustion exhaust gas and the water (paragraph 0002 and paragraph 0067); a supply pipe (11a, annotated Figure 6) that protrudes from the heat exchanging body (11, 12, annotated Figure 6) through the first sidewall (annotated Figure 6) and supplies the water to the  second passageway (4, internal space of pipe, paragraph 0067); a discharge pipe (11b, annotated Figure 6) that protrudes from the heat exchanging body (11,12, annotated Figure 6) through the first sidewall (annotated Figure 6) and discharges the water from the second passageway (4, internal space of pipe); a plurality of insertion holes formed such that they pass through the first sidewall in a first direction (annotated Figure 6, pipes extend through case), and through which the supply pipe (11a, annotated Figure 6) and the discharge pipe (11b, annotated Figure 6) protrude to the outside of the outer box (10, annotated Figure 6).
However, Matsunaga is silent on elastic seal members provided between the first sidewall and the heat exchanging body and that block leakage paths extending from the first passageway to the outside of the outer box via the insertion holes; and at least one resilient biasing member in a space between the outer box and the heat exchanger that causes the elastic seal members to undergo compressive deformation by exerting a resilient biasing force on the elastic seal members in a direction that is parallel to the first direction.
Kalbacher teaches elastic seal members (5) provided between the first sidewall (12) and the heat exchanging body (2) and that block leakage paths extending from the first passageway to the outside of the outer box (1, paragraph 0028) via the insertion holes (10); to undergo compressive deformation by exerting a biasing force on the elastic seal members in a direction that is parallel to the first direction (paragraph 0027) so that the seals are situated in each case 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the heat exchanger of Matsunaga to include elastic seal members provided between the first sidewall and the heat exchanging body and that block leakage paths extending from the first passageway to the outside of the outer box via the insertion holes that causes the elastic seal members to undergo compressive deformation by exerting a biasing force on the elastic seal members in a direction that is parallel to the first direction in view of the teachings of Kalbacher so that the seals are situated in each case only in contact with one heat-exchanging medium, for which reason their efficiency is improved.
Larsson teaches and at least one resilient biasing member (paragraph 0038: Threaded fasteners or bolts, for example, may be introduced into the bores 10 for engagement with corresponding bores in the external structure, paragraph 0040, Figures 1 and 2 show bores where fasteners would go) in a space between the outer box and the heat exchanger (paragraph 0038) that causes the elastic seal members to undergo compressive deformation by exerting a resilient biasing force on the elastic seal members (paragraph 0037: Optionally, one or more seals (not shown) may be provided in the interface between the mounting plate 7 and the external structure) in a direction that is parallel to the first direction (paragraph 0040: internal pressure applied by the media in the heat exchanger 1 and transferred to the mounting plates 7, and compression forces applied to the mounting plates 7, e.g. at the above-mentioned seals, via the fasteners and the bores 10) to counteract stress concentration that may lead to fatigue failure (paragraph 0042).

[AltContent: textbox (Larsson: Figures 1 and 2)]
    PNG
    media_image5.png
    605
    435
    media_image5.png
    Greyscale

Regarding Claim 9, as applied to Claim 1, the combined teachings teach the invention as described above as well as a first sidewall (Matsunaga: annotated Figure 6) and a second sidewall (Matsunaga: annotated Figure 6) but do not expressly teach wherein one end side of resilient biasing member contacts the first sidewall, the other end side of the at least one resilient biasing member is coupled to the heat exchanging body, and the at least one resilient biasing member exerts the resilient biasing force that pulls the heat exchanging body toward the first sidewall.
Larsson further teaches wherein one end side of the at least one resilient biasing member (fastener, paragraph 0038) contacts the first sidewall (external structure, paragraph 0038), the other end side of the at least one resilient biasing member (fastener, paragraph 0038) is coupled to the heat exchanging body (bores, paragraph 0038), and the at least one resilient biasing member exerts the resilient biasing force that pulls the heat exchanging body toward the first sidewall (paragraph 0040) to counteract stress concentration that may lead to fatigue failure (paragraph 0042).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein one end side of the at least one resilient biasing member contacts the first sidewall, the other end side of the at least one resilient biasing member is coupled to the heat exchanging body, and the at least one resilient biasing member exerts the resilient biasing force that pulls the heat exchanging body toward the first sidewall in view of the further teachings of Larsson to counteract stress concentration that may lead to fatigue failure.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105) and Larsson (US Publication No. 20160313073) as applied to Claim 9 and in further view of Huang (US Publication No. 20160116228) and Arndt (US Publication No. 20170038168).
Regarding Claim 20, the combined teachings teach the invention as described above but do not expressly teach a method for manufacturing the heat exchanger of claim 9, comprising: brazing the supply pipe and the discharge pipe onto the heat exchanging body, placing the elastic seal members respectively around the supply pipe and the discharge pipe, thereby forming a heat exchanging body assembly, moving the heat exchanging body assembly in a second direction through an insertion opening of the outer box and into the first passageway of the outer box; moving the heat exchanging body assembly in the first direction, which is perpendicular to the second direction, until the supply pipe and the discharge pipe respectively protrude through the insertion holes; and providing at least one resilient biasing member that causes the elastic seal members to undergo compressive deformation between the first sidewall of the outer box and the heat exchanging body by exerting the resilient biasing force on the elastic seal members in the first direction.
Larsson further teaches placing the elastic seal members (paragraph 0037) respectively around the supply pipe (6) and the discharge pipe (6), thereby forming a heat exchanging body assembly (2), and providing at least one resilient biasing member (paragraph 0037: fasteners or bolts) that causes the elastic seal members (paragraph 0037) to undergo compressive deformation between the first sidewall of the outer box and the heat exchanging body (paragraph 0037: one or more seals may be provided in the interface between the mounting plate 7 and the external structure) by exerting the resilient biasing force on the elastic seal members in the first direction (paragraph 0040) to counteract stress concentration that may lead to fatigue failure (paragraph 0042).

Arndt teaches brazing the supply pipe (5) and the discharge pipe (4) onto the heat exchanging body (30, Figure 1) so no further mechanical seal is required (paragraph 0034, understood seal no longer required is the seal between the pipes and the plates of the heat exchanger, not the seal between the exterior pipes and the first sidewall).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the brazing the supply pipe and the discharge pipe onto the heat exchanging body in view of the teachings of Arndt so no further mechanical seal is required.
Huang teaches moving the heat exchanging body assembly (56) in a second direction through an insertion opening (Huang: Figure 3) of the outer box (36) and into the first passageway of the outer box (Huang: Figure 3) to allow a user to clean the tubes after the case is removed (paragraph 0029).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include moving the heat 
For clarity, the combined teachings teach much of the claimed structure but do not teach brazing the pipes on to the heat exchanging body. The combined teachings also do not expressly teach installing the heat exchanger through an opening in the first direction which is perpendicular to the second direction. Arndt teaches that brazing an inlet pipe and outlet pipe to a heat exchanging body is a known technique in the art. Huang teaches the technique of installing a heat exchanger through an opening. Therefore, it would be obvious to a person having ordinary skill in the art that once a heat exchanger had a brazed inlet and outlet pipe, a person having ordinary skill in the art would be required to align the pipes with the insertion holes of the apparatus in order to make the pipe connections. 
Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over Grunditz (WO Patent No. 2006004509) in view of Kolder (WO Patent No. 201712291987) and Geskes (US Publication No. 20120061053).
Regarding claim 1, Grunditz teaches a heat exchanger (14) for a hot water heater (see attached document), comprising: an outer box that partitions a first passageway (4) through which a combustion exhaust gas circulates (see attached document), by using a tube shaped peripheral wall comprising a first sidewall (4, see conduit); a heat exchanging body housed inside the first passageway of the outer box and defining a second passageway through which water circulates (see attached document: the cooling medium could be a gaseous or a liquid medium, e.g. water, preferably being contained in a separate medium loop.), the heat exchanging body performs heat exchange between the combustion exhaust gas and water (see attached document).
[AltContent: textbox (Grunditz: Figures 1)] 
    PNG
    media_image6.png
    426
    668
    media_image6.png
    Greyscale

However Grunditz does not expressly teach a supply pipe that protrudes from the heat exchanging body through the first sidewall and supplies water to the second passageway; a discharge pipe that protrudes from the heat exchanging body through the first sidewall and discharges the second fluid water from the second passageway; a plurality of insertion holes formed such that they pass through the first sidewall in a first direction, and through which the supply pipe and the discharge pipe protrude to the outside of the outer box; elastic seal members provided between the first sidewall and the heat exchanging body and that block leakage paths extending from the first 
Kolder teaches a supply pipe (14) that protrudes from the heat exchanging body (8) through the first sidewall (13) and supplies water (see attached document: the coolant, such as water) to the second passageway (see attached document: the first end plate 4 has a first connection part 6 and a second connection part 7 through which the coolant, such as water, flows into the plate stack 3 or the plate stack); a discharge pipe (15) that protrudes from the heat exchanging body (8) through the first sidewall (13) and discharges water from the second passageway (see attached document); a plurality of insertion holes (voids of 15 and 14) formed such that they pass through the first sidewall (13) in a first direction (annotated Figure 1), and through which the supply pipe (14) and the discharge pipe (15) protrude to the outside of the outer box (8); elastic seal members (16) provided between the first sidewall (13) and the heat exchanging body (3)…; and at least one resilient biasing member (18) in a space between the outer box (8) and the heat exchanger (3) that causes the elastic seal members (16) to undergo compressive deformation by exerting a resilient biasing force on the elastic seal members in a direction that is parallel to the first direction (annotated Figure 1, see attached document: in order to compensate for manufacturing errors in the manufacture of the plate stack 3, a first positioning means 18 is arranged between the base part of the housing 8 and the second end plate 5. Said positioning means 18, for example made of plastic, are compressed during assembly and provide sufficient pressure between the first end plate 4 and the cover 13, thereby effecting the effects of the first seals 16. Is guaranteed) to provide a supercharged air cooling apparatus which can be simply manufactured at a reasonable cost and ensures safety functionality (abstract).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the heat exchanger of Grunditz to include a supply pipe that protrudes from the heat exchanging body through the first sidewall and supplies water to the second passageway; a discharge pipe that protrudes from the heat exchanging body through the first sidewall and discharges water from the second passageway; a plurality of insertion holes formed such that they pass through the first sidewall in a first direction, and through which the supply pipe and the discharge pipe protrude to the outside of the outer box; elastic seal members provided between the first sidewall and the heat exchanging body…; and at least one resilient biasing member in a space between the outer box and the heat exchanger that causes the elastic seal members to undergo compressive deformation by exerting a resilient biasing force on the elastic seal members in a direction that is parallel to the first direction in view of the teachings of Kolder to provide a supercharged air cooling apparatus which can be simply manufactured at a reasonable cost and ensures safety functionality.
Geskes teaches elastic seal members (17) provided between the first sidewall (6) and the heat exchanging body (2) and that block leakage paths extending from the first passageway to the outside of the outer box via the insertion holes (3, paragraph 0040) to provide a charge air intercooler for arrangement in a suction tube, which charge air 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include teaches elastic seal members provided between the first sidewall and the heat exchanging body and that block leakage paths extending from the first passageway to the outside of the outer box via the insertion holes in view of the teachings of Geskes to provide a charge air intercooler for arrangement in a suction tube, which charge air intercooler is connected in a simple and reliably sealed manner to the suction tube.
[AltContent: textbox (Geskes: Figure 6)]
    PNG
    media_image7.png
    397
    532
    media_image7.png
    Greyscale

Claims 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Grunditz (WO Patent No. 2006004509) in view of Kolder (WO Patent No. 201712291987) and Geskes (US Publication No. 20120061053) as applied to claim 1 in view of Seo (US Publication No. 20180164039).
Regarding claim 2, the combined teachings teach the invention as described above but do not expressly teach wherein the heat exchanging body has a plurality of plates stacked along the first direction, each plate of the plurality of plates being in contact with at least one other plate of the plurality of plates.
Kolder further teaches wherein the heat exchanging body (3) has a plurality of plates stacked along the first direction (Figure 1, see attached document: the upper surface of the plate stack 3 formed of the plurality of cooling plates 2) to provide a charge air cooling device which can be manufactured at a simple and reasonable cost and ensures safe functionality (see attached document: tech problem).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the heat exchanging body has a plurality of plates stacked along the first direction in view of the further teachings of Kolder to provide a charge air cooling device which can be manufactured at a simple and reasonable cost and ensures safe functionality.
Seo teaches each plate of the plurality of plates (22, 23) being in contact with at least one other plate of the plurality of plates (Figure 12, paragraph 0064 and 0065) so that a contact area between two fluids may be maximized as compared with the conventional shell tube heat exchanger (paragraph 0065).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include each plate of the plurality of plates being in contact with at least one other plate of the 
[AltContent: textbox (Seo: Figures 12 and 10)]
    PNG
    media_image8.png
    653
    202
    media_image8.png
    Greyscale
  
    PNG
    media_image9.png
    617
    472
    media_image9.png
    Greyscale

Regarding claim 21, the combined teachings teach the invention as described above but do not expressly teach wherein the resilient biasing member comprises a spring. 
Seo teaches wherein the resilient biasing member comprises a spring (65) so that a heat exchanger may be more stably supported against pressure, vibration, and thermal deformation by the elastic elements (paragraph 0085).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the resilient biasing member comprises a spring in view of the teachings of Seo .
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105) and Larsson (US Publication No. 20160313073).
Regarding claim 11, Matsunaga teaches a heat exchanger for a hot water heater (Figure 6, paragraph 0002), comprising: a heat exchanging body disposed within an outer box (10, annotated Figure 6), a supply pipe (11a) and a discharge pipe (11b) in fluid communication (annotated Figure 6) with a fluid passageway (10, internal space of case) within the heat exchanging body (11, 12) and respectively extending through first and second insertion holes in the outer box (annotated Figure 6).
However, although Matsunaga teaches seals (paragraph 0052), Matsunaga does not expressly teach first and second elastic seal members respectively disposed around the supply pipe and the discharge pipe and being located between a first sidewall of the outer box and the heat exchanging body; and at least one resilient biasing member in a space between the outer box and the heat exchanger exerting a resilient biasing force on the elastic seal members in a first direction that is parallel to the direction that the insertion holes pass through the outer box, thereby maintaining the elastic seal members in a state of compressive deformation and contacting the outer box and the heat exchanging body in an air-tight manner to block potential leakage paths via the first and second insertion holes.
Kalbacher teaches first and second elastic seal members (5) respectively disposed around the supply pipe (4) and the discharge pipe (4) and being located between a first sidewall 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the heat exchanger of Matsunaga to include first and second elastic seal members respectively disposed around the supply pipe and the discharge pipe and being located between a first sidewall of the outer box and the heat exchanging body in view of the teachings of Kalbacher so that the seals are situated in each case only in contact with one heat-exchanging medium, for which reason their efficiency is improved.
Larsson and at least one resilient biasing member (paragraph 0038: Threaded fasteners or bolts, for example, may be introduced into the bores 10 for engagement with corresponding bores in the external structure, paragraph 0040, Figures 1 and 2 show bores where fasteners would go) in a space between the outer box and the heat exchanger (paragraph 0038) exerting a resilient biasing force on the elastic seal members (paragraph 0037: Optionally, one or more seals (not shown) may be provided in the interface between the mounting plate 7 and the external structure; paragraph 0040: internal pressure applied by the media in the heat exchanger 1 and transferred to the mounting plates 7, and compression forces applied to the mounting plates 7, e.g. at the above-mentioned seals, via the fasteners and the bores 10) in a first direction that is parallel to the direction that the insertion holes pass through the outer box, thereby maintaining the elastic seal members in a state of compressive deformation and contacting the outer box and the heat exchanging body (paragraph 0038: heat exchanger to the 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include and at least one resilient biasing member in a space between the outer box and the heat exchanger exerting a resilient biasing force on the elastic seal members in a first direction that is parallel to the direction that the insertion holes pass through the outer box, thereby maintaining the elastic seal members in a state of compressive deformation and contacting the outer box and the heat exchanging body in view of the teachings of Larsson to counteract stress concentration that may lead to fatigue failure. 
Claim 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105) and Larsson (US Publication No. 20160313073) as applied to claim 11 in further view of Petersen (US Publication No. 20170089644).
Regarding claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein the first and second elastic seal members are annular and made of an elastomer, and wherein each of the first and second elastic seal members includes: a seal main body having a first side that contacts the first sidewall of the outer box and a second opposite side that contacts the heat exchanging body, and an engaging part connected to the seal main body, the engaging part engaging a circumferential edge of the respective insertion hole.
wherein the first and second elastic seal members (Figure 2; multiple seals) are annular (Figure 5) and made of an elastomer (paragraph 0004 and 0029), and wherein each of the first and second elastic seal members includes: a seal main body having a first side that contacts the first sidewall of the outer box (14) and a second opposite side that contacts the heat exchanging body (18), and an engaging part (44) connected to the seal main body (34), the engaging part (44) engaging a circumferential edge of the respective insertion hole (Figure 4) for reducing expense and time of installing port connections (paragraph 0005).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the wherein the first and second elastic seal members are annular and made of an elastomer, and wherein each of the first and second elastic seal members includes: a seal main body having a first side that contacts the first sidewall of the outer box and a second opposite side that contacts the heat exchanging body, and an engaging part connected to the seal main body, the engaging part engaging a circumferential edge of the respective insertion hole in view of the teachings of Nelson for reducing expense and time of installing port connections.
Regarding claim 14, as applied to claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein each of the first and second elastic seal members includes a cylindrical surface that snugly contacts the supply pipe or the discharge pipe.
Petersen further teaches wherein each of the first and second elastic seal members (Figure 5) includes a cylindrical surface (34) that snugly contacts (Figure 4, paragraph 0027) the 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings teach the invention as described above to include wherein each of the first and second elastic seal members includes a cylindrical surface that snugly contacts the supply pipe or the discharge pipe in further view of Petersen for reducing expense and time of installing port connections.
Regarding claim 16, as applied to claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein the heat exchanging body has a plurality of plates stacked along the first direction, each plate of the plurality of plates being in contact with at least one other plate of the plurality of plates.
Larsson further teaches wherein the heat exchanging body (2) has a plurality of plates (3) stacked along the first direction (Figure 1, understood first direction is parallel to the direction that the insertion holes pass through the outer box), each plate of the plurality of plates being in contact with at least one other plate of the plurality of plates (2, paragraph 0035, Figure 1) such that heat is transferred through the heat transfer portions from one fluid to the other (paragraph 0035).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the heat exchanging body has a plurality of plates stacked along the first direction, each plate of the plurality of plates being in contact with at least one other plate of the plurality of plates in view of the further teachings of Larsson such that heat is transferred through the heat transfer portions from one fluid to the other.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Matsunaga (US Publication No. 20110155079) in view of Kalbacher (US Publication No. 20140300105) and Larsson (US Publication No. 20160313073) as applied to Claim 13 in view of Kurth (US Publication No. 20120001395).
Regarding Claim 15, the combined teachings teach the invention as described above and further teach wherein each of the first and second elastic seal members (Petersen: Figure 2, multiple seals) but fail to teach includes a lip that extends radially inwardly and contacts the supply pipe or the discharge pipe.
Kurth teaches includes a lip (8) that extends radially inwardly (Figure 1) and contacts a cylindrical surface (3, Figure 1) to form a seal (paragraph 0020).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the first and second elastic seal members of the combined invention to include a lip that extends radially inwardly and contacts a cylindrical surface in view of the teachings of Kurth to form a seal.
Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Grunditz (WO Patent No. 2006004509) in view of Kolder (WO Patent No. 201712291987) and Geskes (US Publication No. 20120061053).
Regarding claim 1, Grunditz teaches a heat exchanger (14) for a hot water heater (see attached document), comprising: a heat exchanging body disposed within an outer box (see attached document: the cooling medium could be a gaseous or a liquid medium, preferably being contained in a separate medium loop, Figure 1).
However, Grunditz does not expressly teach a supply pipe and a discharge pipe in fluid communication with a fluid passageway within the heat exchanging body and 
Geskes teaches a supply pipe (3) and a discharge pipe (3) in fluid communication with a fluid passageway (1) within the heat exchanging body (2) and respectively extending through first and second insertion holes in the outer box (paragraph 0038 to 0040, Figure 6), first and second elastic seal members (17, Figure 6) respectively disposed around the supply pipe (3) and the discharge pipe (3) and being located between a first sidewall of the outer box (6) and the heat exchanging body (2); and at least one resilient biasing member (18) in a space between the outer box and the heat exchanger (Figure 6) and elastic seals (17) in an air-tight manner to block potential leakage paths via the first and second insertion holes (paragraphs 0040) to provide a charge air intercooler for arrangement in a suction tube, which charge air intercooler is connected in a simple and reliably sealed manner to the suction tube (paragraph 0007).

Kolder teaches at least one resilient biasing member (18) between the outer box (8) and the heat exchanger (3) exerting a resilient biasing force on the elastic seal members (15, 16) in a first direction that is parallel to the direction that the insertion holes pass through the outer box (Figure 1), thereby maintaining the elastic seal members in a state of compressive deformation and contacting the outer box and the heat exchanging body (annotated Figure 1, see attached document: in order to compensate for manufacturing errors in the manufacture of the plate stack 3, a first positioning means 18 is arranged between the base part of the housing 8 and the second end plate 5. Said positioning means 18, for example made of plastic, are compressed during assembly and provide sufficient pressure between the first end plate 4 and the cover 13, thereby effecting the effects of the first seals 16. Is guaranteed) to 
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include at least one resilient biasing member between the outer box and the heat exchanger exerting a resilient biasing force on the elastic seal members in a first direction that is parallel to the direction that the insertion holes pass through the outer box, thereby maintaining the elastic seal members in a state of compressive deformation and contacting the outer box and the heat exchanging body in view of the teachings of Kolder to provide a supercharged air cooling apparatus which can be simply manufactured at a reasonable cost and ensures safety functionality.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Grunditz (WO Patent No. 2006004509) in view of Kolder (WO Patent No. 201712291987) and Geskes (US Publication No. 20120061053) as applied to claim 11 in further view of Petersen (US Publication No. 20170089644).
Regarding claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein the first and second elastic seal members are annular and made of an elastomer, and wherein each of the first and second elastic seal members includes: a seal main body having a first side that contacts the first sidewall of the outer box and a second opposite side that contacts the heat exchanging body, and an engaging part connected to the seal main body, the engaging part engaging a circumferential edge of the respective insertion hole.
wherein the first and second elastic seal members (Figure 2; multiple seals) are annular (Figure 5) and made of an elastomer (paragraph 0004 and 0029), and wherein each of the first and second elastic seal members includes: a seal main body having a first side that contacts the first sidewall of the outer box (14) and a second opposite side that contacts the heat exchanging body (18), and an engaging part (44) connected to the seal main body (34), the engaging part (44) engaging a circumferential edge of the respective insertion hole (Figure 4) for reducing expense and time of installing port connections (paragraph 0005).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include the wherein the first and second elastic seal members are annular and made of an elastomer, and wherein each of the first and second elastic seal members includes: a seal main body having a first side that contacts the first sidewall of the outer box and a second opposite side that contacts the heat exchanging body, and an engaging part connected to the seal main body, the engaging part engaging a circumferential edge of the respective insertion hole in view of the teachings of Nelson for reducing expense and time of installing port connections.
Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Grunditz (WO Patent No. 2006004509) in view of Kolder (WO Patent No. 201712291987), Geskes (US Publication No. 20120061053) and Petersen (US Publication No. 20170089644) as applied to claim 13 in further view of Seo (US Publication No. 20180164039).
Regarding claim 16, as applied to claim 13, the combined teachings teach the invention as described above but do not expressly teach wherein the heat exchanging 
Kolder further teaches wherein the heat exchanging body (3) has a plurality of plates stacked along the first direction (Figure 1, see attached document: the upper surface of the plate stack 3 formed of the plurality of cooling plates 2) to provide a charge air cooling device which can be manufactured at a simple and reasonable cost and ensures safe functionality (see attached document: tech problem).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the heat exchanging body has a plurality of plates stacked along the first direction in view of the further teachings of Kolder to provide a charge air cooling device which can be manufactured at a simple and reasonable cost and ensures safe functionality.
Seo teaches each plate of the plurality of plates (22, 23) being in contact with at least one other plate of the plurality of plates (Figure 12, paragraph 0064 and 0065) so that a contact area between two fluids may be maximized as compared with the conventional shell tube heat exchanger (paragraph 0065).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include each plate of the plurality of plates being in contact with at least one other plate of the plurality of plates in view of the teachings of Seo so that a contact area between two fluids may be maximized as compared with the conventional shell tube heat exchanger.
Regarding claim 17, as applied to claim 16, the combined teachings teach the invention as described above but do not expressly teach wherein: the outer box further includes a second sidewall that opposes the first sidewall in the first direction; and the at least one resilient biasing member is disposed between the second sidewall and the heat exchanging body and exerts the resilient biasing force that presses the heat exchanging body toward the first sidewall.
Seo further teaches wherein: the outer box (11) further includes a second sidewall that opposes the first sidewall in the first direction (annotated Figure 10); and the at least one resilient biasing member (65) is disposed between the second sidewall (annotated Figure 10) and the heat exchanging body (21, 63) and exerts the resilient biasing force that presses the heat exchanging body toward the first sidewall (paragraph 0085) so that the heat exchanger can be more stably supported against pressure, vibration, and thermal deformation by the elastic elements (paragraph 0085).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein: the outer box further includes a second sidewall that opposes the first sidewall in the first direction; and the at least one resilient biasing member is disposed between the second sidewall and the heat exchanging body and exerts the resilient biasing force that presses the heat exchanging body toward the first sidewall in view of the further teachings of Seo so that the heat exchanger can be more stably supported against pressure, vibration, and thermal deformation by the elastic elements.
Allowable Subject Matter
Claim 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Odillard (US Publication No. 20140138071) teaches a heat exchanger, especially for a motor vehicle, and corresponding air intake device.
	Bluetling (US Publication No. 20140020866) teaches a heat exchanger.
Takuba (US Patent No. 9297588) teaches a heat exchanger. 
Kim (US Publication No. 20050126197) teaches latent-heat exchanger for hot-water heating and condensing gas boiler including same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762